DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to the applicant’s amendment received 06/09/2021. The application is not in condition for allowance for the reasons set forth below. Claims 21 and 22 are pending.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure received 06/09/2021 is objected to because it contains legal phraseology (“comprising”). Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 21 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Privitera et al. (US Pub. No. 2010/0179570).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Privitera discloses an occlusion device (10) comprising a first clamping portion (12) and a second clamping portion (14) operatively coupled to one another via a U-shaped urging member (16 or 18), a fabric cover circumscribing the first clamping portion, the second clamping portion, and the U-shaped urging member (for example, see paragraph 49 and Figure 4B), the fabric cover including a fabric attachment wing (30) extending away from at least one of the first clamping portion and the second .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williamson, IV et al. (US Pub. No. 2009/0012545) and Kassab et al. (US Pub. No. 2011/0046437).
Williamson discloses an occlusion device (60) comprising a first clamping portion (62) and a second clamping portion (64) operatively coupled to one another via a U-shaped urging member (66 or 68), and a fabric cover (74) circumscribing the first clamping portion (62), the second clamping portion (64), and the U-shaped urging member (for example, see Figure 5 and paragraph 58). Williamson fails to disclose the fabric cover including an attachment wing extending away from at least one of the first clamping portion and the second clamping portion, the attachment wing including a .
Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Back et al. (US Patent No. 5,733,295) and Santilli et al. (US Pub. No. 2007/0149989).
Regarding claim 21, Back discloses an occlusion device (1) comprising a first clamping portion (10) and a second clamping portion (11) operatively coupled to one another via a U-shaped urging member (3), and an attachment wing (16 is attached to the body of 1 and projects from the body of 1, thus is considered an “attachment wing” as claimed) extending away from at least one of the first clamping portion and the second clamping portion (for example, see Figure 1 illustrating the attachment wing 16 
Regarding claim 22, Back discloses an occlusion device (1) comprising a first clamping portion (10) and a second clamping portion (11) operatively coupled to one another via a U-shaped urging member (3), and an attachment wing (16 is attached to the body of 1 and projects from the body of 1, thus is considered an “attachment wing” as claimed) circumscribing and extending away from at least one of the first clamping portion and the second clamping portion (for example, see Figure 1 illustrating the attachment wing 16 on 3, thus extending away from the clamping portions 10 and 11), .
Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive. 
Applicant first argues Privitera fails to disclose “an occlusion device including a fabric cover with a fabric attachment wing extending away from at least one of a first clamping portion and a second clamping portion” as recited in claim 21. However, it is the examiner’s position that Privitera discloses an occlusion device (10) including a 
Applicant then argues that one skilled in the art would see Kassab’s attachment wings (30) as being only applicable to a clamping device that was intended to be loosely attached to tissue, thus one would not modify Williamson with Kassab’s attachment wings (30) since Williamson’s device is not intended to be loosely attached to tissue like Kassab’s device. However, both Williamson’s and Kassab’s devices are implants for sandwiching tissue between first and second clamping portions, wherein it is undesirable for such medical implants to inadvertently detach from tissue. Therefore, it is the examiner’s position that one of ordinary skill in the art would look to Kassab to modify Williamson’s device with attachment wings (30). Doing so would provide an anchor through which sutures or any other type of anchoring device may be inserted to assist in anchoring the occlusion device in the proper location thereon.
Applicant finally argues one skilled in the art would be disinclined from interposing Santilli’s fabric cover (18) between Back’s attachment wing (16) and U-shaped urging member (3) because doing so might retard movement of the attachment wing (16) along the U-shaped urging member (3). However, Back as modified by Santilli yields a device as claimed, thus Back’s attachment wing would be repositionable as claimed. Furthermore, Santilli’s fabric cover is a flexible cover, for example, a polyester .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        June 15, 2021